HUFF, Judge:
This action was brought by respondent, Misty Dawn Hagy, to set aside the adoption of her infant daughter, Elizabeth Dawn Pruitt, by Misty’s father and stepmother, Donald and Ann Pruitt. The family court judge set aside the adoption and Donald and Ann appeal. We reverse.
FACTUAL/PROCEDURAL BACKGROUND
In 1990, fifteen year old Misty Dawn Pruitt became pregnant while living with her mother, Linda Sue Pauley, in Virginia. She told her father, Don Pruitt, about her situation, and he invited her to live with him and his wife, Ann, in Myrtle Beach. Misty moved to his house with the understanding that her boyfriend, Guy Stanley Hagy (Stan), who was seventeen at the time, could also come and live with them. She wanted to get married and testified her father agreed to give his consent to their marriage before she moved. Misty moved in January 1991 without telling her mother. Stan followed in April 1991. Misty and Stan lived with Don and Ann off and on after their move to Myrtle Beach.
On August 25, 1991, two days after Misty turned sixteen, Elizabeth Dawn Hagy was born. According to Misty, her father first brought up the idea that he and Ann should adopt Elizabeth when she was two months old. Don, however, said he and Misty discussed the adoption before Stan moved down. An appointment was arranged with Mark Chandler, an attorney hired by Don and Ann, to draw up the petition for adoption and consent papers. Stan and Misty signed the papers at the first meeting with Chandler. After they left, Chandler realized the papers had not been signed in the “proper” way and he set them aside.
After the consents were set aside, copies of them were sent to another attorney, Anne James. On December 6,1991, Stan and Misty met with James, reviewed the consent forms, discussed the consequences of signing them, and signed them again. On December 12, 1991, the day after the consents were filed, Don signed the consent form necessary for Stan and Misty to get married, which they did on October 3, 1992.1
*216On June 5, 1992, the adoption hearing was held. Neither Stan nor Misty attended because Don told them it was “in the best interest if they not go.” On June 18, 1992, the family court issued a final order of adoption. In August 1994, Misty took Elizabeth from the Pruitts and fled. A warrant was issued for her arrest on federal kidnaping charges shortly thereafter. In December 1994, she returned to South Carolina to face the charges and filed this action to vacate the adoption, or in the alternative, terminate the parental rights of Don and Ann, and restore her full parental rights. Stan joined the action.
On November 1, 1995, following a hearing on the matter, the family court judge issued his order setting aside the adoption. The judge found:
1. A collateral attack was not barred under S.C.Code Ann. § 20-7-1800 because case law allows an adoption to be attacked on the basis of fraud;
2. The action was not barred by collateral estoppel or res judicata;
3. Statutory language required the appointment of a guardian ad litem for Misty, a minor parent, in the adoption proceedings;
4. The consent was obtained by Don and Ann’s “misrepresentation of material facts” regarding the adoption’s permanent effect on Misty’s parental rights and relationship with Elizabeth;
5. Misty’s consent was procured by fraud and rendered without the benefit of a guardian ad litem or independent counsel and the adoption must therefore be vacated and Misty’s parental rights restored.2
Pending a final custody hearing, Elizabeth was placed in the custody of the Horry County Department of Social Services, with physical custody to be shared between Misty and Don and Ann. Misty’s mother, Linda Sue Pauley, consented to the *217court’s jurisdiction and was ordered to supervise all of Elizabeth’s visitation with Misty. Don and Ann Pruitt appeal.
LAW/ANALYSIS
The Pruitts contend the family court judge erred in allowing a collateral attack on the adoption decree. They assert such an attack is precluded by S.C.Code Ann. § 20-7-1800 (Supp.1996) because it was brought more than one year after the issuance of the final adoption decree. We agree.
In ruling the action to set aside the adoption was not barred by § 20-7-1800, the family court judge relied on the cases of Wold v. Funderburg, 250 S.C. 205, 157 S.E.2d 180 (1967) and Lowe v. Clayton, 264 S.C. 75, 212 S.E.2d 582 (1975). In Wold, a mother moved to set aside an adoption decree, arguing she did not consent and if she did, the consent was based on fraud. She further asserted the signature of the natural father was forged. The adopting parents asserted the suit was barred based on a prior Georgia order. Our supreme court ruled the collateral attack was allowed because it was based on fraud. The court noted that normally, a judgment regular on its face may not be collaterally attacked, but this rule does not apply where extrinsic fraud has been practiced to procure the judgment. Accordingly, a judgment may be attacked collaterally where fraud has been practiced in the very act of obtaining the judgment, or on the party against whom the judgment was rendered, so as to prevent him from having a fair opportunity to present his case. In Lowe, the natural mother moved to have an adoption set aside on the grounds that consent was obtained through “fraud, deceit, and misrepresentations ... that the adoption was one of convenience, was temporary, and that she would always be allowed to see and visit her daughter as her mother.” The lower court granted summary judgment to the adoptive parents based on a prior order denying visitation rights to the natural mother. The supreme court reversed the order granting summary judgment, finding the decree could be collaterally attacked and should be set aside if the mother’s consent was obtained through fraud and misrepresentation.
The question before us is not whether the adoption decree may be collaterally attacked where fraud is alleged in the *218procurement of parental consent. Rather, the question is whether the action is barred by § 20-7-1800 because it was brought more than one year after the issuance of the final adoption decree. Section 20-7-1800 provides:
An appeal is allowed from any final order, judgment, or decree rendered under this Subarticle 7 of Article 11 of Chapter 7 of Title 20 by any person against whom the order, judgment, or decree may be made or who may be affected by the order, judgment, or decree in the manner provided for appeals from the court in other family court matters. No final decree of adoption is subject to collateral attack for any reason after a period of one year following its issuance.
(Emphasis added).
We note that neither Wold nor Lowe directly addressed the issue of whether a statutorily mandated time limit on collateral attacks was applicable to an attack on an adoption decree where parental consent was allegedly obtained by fraud. These two cases held that the actions to set aside the adoptions were not barred on the basis of collateral estoppel or res judicata where fraud in the procurement was alleged.3 More importantly, these cases occurred prior to the enactment of the pertinent Adoption Act.
S.C.Code Ann. § 20-7-1650 et seq. (Supp.1996), our current Adoption Act, was enacted in 1981 by Act No. 71, § 1. S.C.Code Ann. § 20-7-1720 (Supp.1996) allows for withdrawal of one’s consent to adoption by order of the court but further provides that “entry of the final decree of adoption renders any consent or relinquishment irrevocable.” Thus, consent may be withdrawn but only prior to issuance of the final decree of adoption. S.C.Code Ann. § 20-7-1800 allows for appeal of a final order but prohibits any collateral attack on the final decree of adoption for any. reason after a period of one year following issuance of that decree. This statute was enacted subsequent to the decisions handed down in Wold and Lowe. The legislature made no special exception for cases *219involving fraud. Our primary function in interpreting a statute is to ascertain the legislative intent. Spartanburg County D.S.S. v. Little, 309 S.C. 122, 420 S.E.2d 499 (1992). A statute must receive a practical, reasonable, and fair interpretation consonant with the purpose, design, and policy of the lawmakers. Id. We find that by enacting § 20-7-1800, the legislature contemplated establishing a statutory time limit for collaterally attacking an adoption decree for any basis, including that of fraud. Accordingly, Misty may very well have collaterally attacked the prior adoption decree on the basis of fraud pursuant to Wold and Lowe. However, she was required to bring any such action within a year of the issuance of the final decree of adoption pursuant to § 20-7-1800. She failed to do so. Accordingly, the family court judge erred in setting aside the adoption.
Because we reverse the family court judge on this basis, we need not address the other issues raised by the Pruitts on appeal. The order below is
REVERSED.
ANDERSON, J., concurs, and HOWARD J., concurs in a separate opinion.

. Stan and Misty separated in November 1993. They are now divorced and Misty lives in Virginia.


. In her brief, Misty states that "the trial judge's decision that a guardian ad litem should have been present to represent Misty in the adoption proceeding is not aligned with South Carolina precedent.” Because Misty concedes this issue, we do not address the correctness of this ruling.


. But see South Carolina Dept. Of Social Services v. Durham, 274 S.C. 222, 262 S.E.2d 49 (1980) (citing Wold, for proposition that one year statutory time limit has been held inapplicable in cases where judgment was procured by fraud). Like Wold and Lowe, this case was prior to the enactment of § 20-7-1800.